Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred Ayitey Adjin, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration judge’s denial of his motion for a continuance and denying Adjin’s motion for administrative closure. We have reviewed the record and find no abuse of discretion. We further find that Adjin cannot demonstrate a violation of his due process rights as he fails to show the requisite prejudice. See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re Adjin (B.I.A. Aug. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
PETITION DENIED.